Citation Nr: 9920885	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-30 552	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $8,801.09.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1964 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Newark, New Jersey, Regional Office (RO) of the VA which 
denied entitlement to a waiver of recovery of an overpayment 
of VA improved pension benefits in the amount of $8,801.09.  

In February 1997, the RO terminated the veteran's improved 
pension benefits.  The veteran was advised that this action 
would create an overpayment and that he would be separately 
notified of that action.  There is no record that the veteran 
was separately notified of that action.  

In May 1997, a notice of disagreement with regard to the 
first overpayment was received.  The statement of the case 
was sent to the veteran in July 1997 which only referred to 
the first overpayment.  The substantive appeal was received 
in September 1997.  In January 1998, the veteran was issued a 
supplemental statement of the case which only referred to the 
first overpayment.  

The Board notes that with regard to the second overpayment, 
the veteran should be notified of the amount of that 
overpayment and be provided an opportunity to dispute the 
debt and/or request a waiver thereof.  The Board refers this 
matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  In October 1994, the veteran applied for VA nonservice-
connected pension benefits and reported that his family's 
only income was derived from his wife's wages although he had 
applied for benefits from the Social Security Administration 
(SSA).

2.  In a January 1995 rating decision, nonservice-connected 
pension benefits were granted effective from October 1994; in 
January 1995 letters, the veteran was advised that his rate 
of improved pension benefits was based solely on his wife's 
income; that it was his responsibility as a pension recipient 
to accurately report his income and any changes thereto; and 
also he was provided a VA Form 21-8768 which informed him 
that he was obligated to provide prompt notice of any change 
in income or net worth and that a failure to provide such 
would result in the creation of an overpayment which would be 
subject to recovery.  

3.  In May 1996, an Eligibility Verification Report (EVR) was 
received in which the veteran reported that he was receiving 
income from the SSA.  

4.  According information of record, the veteran was notified 
in December 1994 that he had been awarded SSA benefits 
effective from June 1994.  

5.  In May and June 1996 letters, the veteran was notified 
that due to the change in his income, his VA improved pension 
benefits were being retroactively reduced and that this 
action resulted in an overpayment.  

6.  In August 1996, the veteran submitted a financial status 
report which revealed that the veteran's monthly family 
income exceeds his monthly family expenses and that he was 
paying an installment debt to a creditor.  

7.  In October 1996, the Committee denied the veteran's 
request for waiver and the veteran appealed this 
determination.  

8.  In a February 1997 EVR, the veteran indicated that his 
SSA benefits and his wife's income from wages had both 
increased.  

9.  In September 1997, the RO requested that the veteran 
submit a complete and current financial status report, but 
the veteran did not comply.  

10.  The overpayment was not due to the veteran's fraud, 
misrepresentation of bad faith.

11.  Recovery of the overpayment would not be against equity 
and good conscience since the creation of the debt was solely 
the veteran's fault; since withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended; since the veteran would be unjustly enriched 
if the benefits were not recovered and since failure to make 
restitution would result in unfair gain to the veteran; and 
since the veteran did not change his position to his 
detriment and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith; however, the recovery of VA 
improved pension benefits in the amount of $8,801.09 would 
not be against equity and good conscience and, therefore, is 
not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that he has presented 
a claim which is plausible. The Board is also satisfied that 
all relevant facts have been properly developed and that the 
VA has fulfilled its duty to assist the appellant as mandated 
by 38 U.S.C.A. § 5107 (West 1991).

A review of the record in this case reflects that in October 
1994, the veteran applied for VA nonservice-connected pension 
benefits.  In his application, he reported that his family's 
only income was derived from his wife's wages.  In addition, 
he indicated that he had applied for benefits from the SSA.

In a January 1995 rating decision, nonservice-connected 
pension benefits were granted effective from October 1994.  
In a January 1995 letter, the veteran was advised that his 
rate of improved pension benefits was based solely on his 
wife's income.  In another January 1995 letter, the veteran 
was notified that it was his responsibility as a pension 
recipient to accurately report his income and any changes 
thereto.  He was also furnished a VA Form 21-8768.  This form 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  It further stated that 
when reporting income, the total amount and source of all 
income received should be reported.

In May 1996, an EVR was received in which the veteran 
reported that he was receiving income from the SSA and that 
his wife's income had increased.  According to a June 1996 
Report of Contact and a report from SSA, the veteran was 
notified in December 1994 that he had been awarded SSA 
benefits effective from June 1994.  In light of this 
information, the veteran was informed in a May 1996 letter 
from the RO that due to the change in his income, his VA 
improved pension benefits were being retroactively reduced.  
In a June 1996 letter from the RO, the veteran was informed 
that his VA improved pension benefits had been retroactively 
adjusted in light of the change in his income due to SSA 
benefits and his wife's earnings.  The veteran was notified 
that this action resulted in an overpayment.  The amount of 
the overpayment was $8,801.09.  

The veteran requested a waiver of the recovery of the 
overpayment at issue due to financial and medical hardship.  
In support of his request, in August 1996, the veteran 
submitted a financial status report.  This financial status 
report revealed that the veteran's monthly family income 
exceeds his monthly family expenses.  In addition, the 
veteran indicated that he was paying an installment debt to a 
creditor.  

In October 1996, the Committee denied the veteran's request 
for waiver based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment but that recovery of the overpayment would not be 
against equity and good conscience.  The Committee found that 
the veteran was at fault in the creation of the overpayment 
as he did not notify the VA in a timely manner of the 
increase in his family's income and that there was no 
financial hardship as the veteran's monthly family income 
exceeds his monthly family expenses.  The veteran appealed 
this determination.  

In a February 1997 EVR, the veteran indicated that his SSA 
benefits and his wife's income from wages had both increased.  
Thus, apparently, the veteran's financial situation also 
changed for the better.  

In September 1997, the RO requested that the veteran submit a 
complete and current financial status report, but the veteran 
did not comply.  

The Board has reviewed the veteran's correspondence of record 
and agrees with the Committee that the overpayment was not 
due to the veteran's fraud, misrepresentation or bad faith.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first element to be considered pertains to the fault of 
the debtor and requires an analysis as to whether the actions 
of the veteran contributed to the creation of the debt.  
After consideration of the record, the Board finds that the 
veteran was at fault in the creation of the overpayment.  The 
veteran was notified in December 1994 that he was to begin 
receiving SSA benefits.  Likewise, he was aware of his wife's 
income.  However, the veteran did not inform the VA of any 
changes to his income until he submitted his EVR in May 1996.  
The veteran had been previously notified of his obligations 
as a pension recipient included prompt notification to the VA 
of any and all changes in income.  Therefore, since he failed 
to promptly notify the VA of his change in income, the 
veteran was solely at fault in the creation of the 
overpayment at issue.  

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case.  Through no VA fault, the veteran 
failed to promptly notify the VA of his changed income.  Even 
though the veteran asserts that he was unaware of his 
obligation to do so, the January 1995 correspondence from the 
VA duly informed him in detail of this obligation.  Although 
the Board is willing to recognize that the veteran was not in 
good health and he may have personally believed that he was 
not doing anything wrong, the fact remains that the VA 
fulfilled its obligation to notify the veteran of his duties 
and the veteran did not properly report his income despite 
his assertions.  Accordingly, the Board has determined, in 
balancing the fault of the veteran against the fault of the 
VA in this case, that any fault found in this case must be 
attributed to the veteran.

The other elements for consideration include whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether a 
failure to make restitution would result in unjust enrichment 
to the veteran; and whether the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
reliance on VA benefits.  The Board has reviewed these 
elements, but the Board is not persuaded that the Government 
should forego its right to collection of the indebtedness in 
this instance.  The veteran was paid more benefits that he 
was entitled to receive based on an inaccurate report of 
income.  Since the veteran's family income was higher than 
the income he had reported, he was not entitled to the higher 
level of pension benefits that he was paid.  As such, if the 
veteran is not required to repay the overpayment in question, 
he would be unjustly enriched.  Additionally, there is no 
evidence that the veteran relinquished a valuable right or 
incurred a legal obligation as a result of his reliance on VA 
benefits.  38 C.F.R. § 1.965(a) (1998).

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's income has recently been increased.  Moreover, even 
before the increase in his monthly income, his financial 
status report showed that his monthly family income exceeded 
the monthly family debts.  In addition, the veteran has 
declined to submit any further financial information.  
Accordingly, financial hardship has not been demonstrated.  
Also, as noted, the financial status report shows that the 
veteran is paying an installment debt.  The veteran has not 
supplied evidence which would suggest that his indebtedness 
to the Government should not be afforded the same 
consideration and attention he provides to his other 
obligation.  In light of the foregoing, the Board is unable 
to conclude that there is financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).




ORDER

The appeal is denied



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

